Case: 1:20-cv-01004-SJD Doc #: 44 Filed: 02/08/21 Page: 1 of 3 PAGEID #: 1480

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

CINCINNATI
HOBSONS, INC. : Case No. 1:20cv1004-SJD
400 E-Business Way, Suite 400
Cincinnati, Ohio 45241 > Judge Susan J. Diott
Plaintiff,

. ORDER FOR CONSENT JUDGMENT
vs. * AND PERMANENT INJUNCTION
KIMBERLY OPPELT
2140 Ponderosa Circle

Duluth, Minnesota, 55811

Defendant.

THIS MATTER is before the court on the joint Motion for the entry of a consent
judgment and permanent injunction against Defendant Kimberly Oppelt, and the dismissal with
prejudice of this action against proposed defendants MajorClarity, Inc. and Joseph Belsterling.

Having considered the joint motion and reviewed the pleadings, the court enters the following

Order.
ORDER
It is hereby ORDERED that the partics’ joint Motion is GRANTED.
JUDGMENT and PERMANENT INJUNCTION
It is hereby ORDERED as follows:
1. Defendant, Kimberly Oppelt (“Oppcelt”) is hereby ENJOINED from:

a) Being employed by or providing services or business information, directly

or indirectly, as an employee, consultant, independent contractor or otherwise, to
Case: 1:20-cv-01004-SJD Doc #: 44 Filed: 02/08/21 Page: 2 of 3 PAGEID #: 1481

MajorClarity, Inc. or any of its parents, subsidiaries, affiliates, officers, directors, or
employees, from the date of this Order through and including June 1, 2022;

b) Receiving compensation or remuneration of any kind from to
MajorClarity, Inc. or any of its parents, subsidiaries, affiliates, officers, directors, or
employees, from the date of this Order through and including June 1, 2022;

c) Violating the terms of the Employment, Confidential Information and
Invention Assignment Agreement dated June 22, 2018 (“Agreement”) Oppelt entered
into with Hobsons, for the durations stated in the Agreement and starting from December
1, 2020;

d) Using, disclosing, copying or transmitting any of Hobsons’ confidential or
trade secret information for any purpose;

e) Directly or indirectly soliciting any of Hobsons’ Customers or prospective
Customers, as defined in the Agreement, from the date of this Order through and
including December I, 2022;

f) Persuading any of Hobsons’ clients to cease doing business with Hobsons
and/or persuading any of Hobsons’ clients to conduct business with another business
competitive with Hobsons, from the date of this Order through and including December
1, 2022; and,

g) Taking any action that would destroy any evidence relevant to this matter,
including any metadata.

2. Oppelt is further ORDERED to surrender and cease using the cellular telephone

number issued to her by Hobsons.
Case: 1:20-cv-01004-SJD Doc #: 44 Filed: 02/08/21 Page: 3 of 3 PAGEID #: 1482

Be All parties in active concert or participation with Oppelt who have actual notice of
this Order be and are enjoined from violating, participating in the violation, and causing or

inducing the violation of this Order.

4. This Consent Judgment and Permanent Injunction shall be binding upon and inure
to the benefit of the parties hereto and their successors and assigns. The parties acknowledge,
and the Court finds, that this Consent Judgment and Permanent Injunction is intended to be the
final order disposing of all issues in this matter, except as additional orders or rulings may be

necessary to enforce this Consent Judgment and Permanent Injunction.

5. Any claims raised in this litigation are rendered moot, are hereby dismissed, and
the Court considers this action concluded, and the Court will take no further action in this matter
unless requested to do so by any party to enforce this Consent Judgment and Permanent
Injunction. Any and all claims asserted or proposed to be asserted against Oppelt, MajorClarity,
Inc. and Joseph Belsterling are hereby dismissed with prejudice.

6. The Court shall retain jurisdiction over this action for the purpose of enforcing
the Consent Judgment and Permanent Injunction hereby entered.

7. The Clerk of Court is instructed to administratively close this action.

IT IS SO ORDERED.

Susan J, Dott.
United States District Judge

Entered this ee. ottehe , 2021

Cincinnati, Ohio

a]
